DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claim 13, in the response filed September 1, 2022, have been entered.
Claims 1-3, 5-14, and 16-20 are currently pending in the above identified application.
Claims 1-3 and 5-12 have been withdrawn as being directed towards the non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “wherein the dendritic conductive material has a length of 5 micron to 20 micron, a diameter of 0.3 micron to 5 micron, and an aspect ratio from 5 to 15.”  The instant disclosure teaches aspect ratio being the length to diameter ratio (see instant disclosure para 0019).  It is unclear how a material having a diameter of 0.3 micron can have an aspect ratio in the range from 5 to 15 and a length of 5 micron to 20 micron.  A diameter of 0.3 micron and aspect ratio of 15, results in a length of 4.5 micron.  An aspect ratio of 5 results in a length of 1.5 microns.
Claims 14 and 16-20 are rejected based on their dependency on rejected claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 110073732 to Jeong in view of US Pub. No. 2018/0070446 to Takahashi.
NOTE: English Machine Translation of CN 110073732 is being used for prior art mapping.
Regarding claims 13-14 and 16-17, Jeong teaches a conductive composite fiber (Jeong, abstract) comprising a conductive filler and a fiber-forming component (Id., p. 3).  Jeong teaches the conductive filler being metal, such as gold, silver, copper, aluminum, nickel or a combination thereof (claim 14) (Id., p. 3, 9).  Jeong teaches the conductive filler being a rod type having an aspect ratio from 1.1 to 20, such as having a diameter of 0.8 to 1.1 microns and length of 1 to 5 microns (Id., p. 9).  Jeong teaches that is the aspect ratio is less than 1.1, it is difficult for the conductive filler to contact with each other (Id.).  Jeong teach that if the aspect ratio is more than 20, when the composite fiber is bent, damage to the fiber can occur and shielding performance is reduce (Id.).  Jeong also teaches the outer periphery of the conductive filler can be irregularly shapes and the vertical section of the outer peripheral length direction can be regular or irregularly shaped (Id.).  Jeong teach another embodiment wherein the diameter of the conductive filler is 1 to 5 microns (Id., p. 10).  At 5 microns, the length to achieve the desired aspect ratio equates to 5.5 to 100 microns.  Jeong teaches the fiber forming component being 100 parts and the conductive filler being 25 to 400 parts by weight (Id., p. 3), reading on a weight ratio of  polymer to conductive material of 4:1 to 1:4.
While the reference does not specifically teach the claimed range of weight ratio of polymer to conductive from 7:3 to 3:7, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the weight amount of the conductive material to the polymer, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Jeong does not explicitly teach the conductive filler being a dendritic conductive material.
However, Takahashi teaches a stretchable cable comprising a stretchable wiring made of a conductive composition including an elastomer and a conductive filler filling the elastomer (Takahashi, abstract).  Takahashi teaches the conductive filler including dendrite-shaped conductive filler (Id., para 0013).  Takahashi teaches that due to the dendritic shape, even when the elastomer in the conductive composition is stretched, the probability of contacting the conductive fillers of the conductive composition each other can be improved and a conductive path can be satisfactorily formed in the elastomer so that an increase in the resistance value in stretching can be suppressed (Id., para 0014-0015).  Takahashi teaches the elastomer resin includes styrene elastomer, olefin elastomer, polyester elastomer, polyurethane elastomer, polyamide elastomer, and silicone elastomer (Id., para 0040).  Takahashi teaches the conductive filler being greater than 30% by weight and equal to or less than 95% by weight (Id., para 0041, 0047).  Takahashi teaches the dendrite-shape conductive filler comprising silver, copper, and/or gold (claim 14) (Id., para 0049).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber of Jeong, wherein the irregular electrically conductive additive is the dendrite conductive filler as taught by Takahashi, motivated by the desire of using conventionally known electrically conductive filler and by the desire to improve the probability of conductive material contacting when stretched and thereby suppressing the resistance value in a stretched state.
While the reference does not specifically teach the claimed range of a length of 5 to 20 micron, a diameter of 0.3 to 5 micron, and an aspect ratio from 5 to 15, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the diameter, length, and aspect ratio, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art as well as to ensure adequate contact of the conductive filler while avoid damage to the fiber when bent.
Regarding claim 16, the prior art combination teaches the fiber forming component being polyvinyl alcohol, polyurethane, polyethylene terephthalate (type of polyester), and polybutylene terephthalate (type of polyester) (Jeong, p. 8).
Regarding claim 17, the prior art combination shows the composite fiber being solid (Jeong, Fig. 8-9) and does not explicitly teach the fiber being hollow or porous (Id., all).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Takahashi, as applied to claims 13-14 and 16-17, further in view of Calhoun.
NOTE: English Machine Translation of CN 110073732 is being used for prior art mapping.
Regarding claim 18, the prior art combination does not appear to explicitly teach the fiber being hollow.
However, However, Calhoun teaches a multicomponent fiber including a polymer having a first cross-sectional outer sheath, a second cross-sectional inner sheath element and a third cross sectional element, such as a hollow element (Calhoun, abstract).  Calhoun teaches the thermoplastic polymeric component for the first and/or second cross sectional elements being polyurethane (Id., para 0006, 0021).  Calhoun teaches that by having the third cross sectional element be a hollow space, the amount of the relatively expensive thermoplastic elastic polymeric composition may be substantially reduced compared to a fiber having the same diameter of the second cross sectional element which diameter is completely filled with an elastic polymer composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the conductive fiber of the prior art combination, wherein the fiber comprising a hollow space as taught by Calhoun, motivated by the desire of forming conventionally known multicomponent fibers comprising polyurethane and by the desire to reduce cost by using less material as taught by Calhoun, thereby forming a hollow conductive fiber.

Claims 13-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2011/0275265 to Smith in view of US Pub. No. 2018/0070446 to Takahashi and CN 110073732 to Jeong.
NOTE: English Machine Translation of CN 110073732 is being used for prior art mapping.
Regarding claims 13-14, 16-17, and 19-20, Smith teaches an elastic multiple component fiber comprising a first region comprising a polyurethaneurea composition (spinnable polymer, claim 16) and a second region (Smith, abstract).  Smith teaches the fiber including additives (Id., para 0034), such as electrically conductive additives (conductive material) which impart electrical conductivity (Id., para 0058-0059), reading on the fiber being a conductive elastic fiber.  Smith teaches a specific embodiment of a conductive Spandex® (polyurethaneurea) fiber example comprising conductive carbon black (conductive material) dissolved with conventional spandex polymer in a 40/60 blend to form a core (Id., para 0082), which equates to a weight ratio of conventional spandex (spinnable polymer) to conductive additive (conductive material) of 6:4, which is within the claimed range.  Smith teaches this specific embodiment of a conductive Spandex® example comprising conductive carbon black (conductive material) dissolve with conventional spandex polymer in a 40/60 blend to form a core section with a conventional spandex sheath (elastic polymer) in a 1:1 ratio of the sheath to core (Id., para 0082), reading on the fiber further comprising an elastic polymer (claim 19), the conventional spandex sheath, and having a core-shell structure that consists of a core portion comprising the spinnable polymer, specifically the spandex, and the conductive material, specifically the carbon black, and a shell portion that comprises the elastic polymer, the conventional spandex without the additive (claim 20).  
 Smith does not teach the conductive material being a dendritic conductive material, such as formed of silver, and having a length of 5 to 20 micron, a diameter of 0.3 to 5 micron, and an aspect ratio from 5 to 15.
However, Takahashi teaches a stretchable cable comprising a stretchable wiring made of a conductive composition including an elastomer and a conductive filler filling the elastomer (Takahashi, abstract).  Takahashi teaches the conductive filler including dendrite-shaped conductive filler (Id., para 0013).  Takahashi teaches that due to the dendritic shape, even when the elastomer in the conductive composition is stretched, the probability of contacting the conductive fillers of the conductive composition each other can be improved and a conductive path can be satisfactorily formed in the elastomer so that an increase in the resistance value in stretching can be suppressed (Id., para 0014-0015).  Takahashi teaches the elastomer resin includes styrene elastomer, olefin elastomer, polyester elastomer, polyurethane elastomer, polyamide elastomer, and silicone elastomer (Id., para 0040).  Takahashi teaches the conductive filler being greater than 30% by weight and equal to or less than 95% by weight (Id., para 0041, 0047).  Takahashi teaches the dendrite-shape conductive filler comprising silver, copper, and/or gold (claim 14) (Id., para 0049).  Jeong teaches a conductive composite fiber (Jeong, abstract) comprising a conductive filler and a fiber-forming component (Id., p. 3).  Jeong teaches the conductive filler being metal, such as gold, silver, copper, aluminum, nickel or a combination thereof (claim 14) (Id., p. 3, 9) and teaches the outer periphery of the conductive filler can be irregularly shapes and the vertical section of the outer peripheral length direction can be regular or irregularly shaped (Id., p. 9).   Jeong teaches the conductive filler being a rod type having an aspect ratio from 1.1 to 20, such as having a diameter of 0.8 to 1.1 microns and length of 1 to 5 microns (Id., p. 9).  Jeong teaches that is the aspect ratio is less than 1.1, it is difficult for the conductive filler to contact with each other (Id.).  Jeong teach that if the aspect ratio is more than 20, when the composite fiber is bent, damage to the fiber can occur and shielding performance (conductivity) is reduce (Id.).  Jeong teach another embodiment wherein the diameter of the conductive filler is 1 to 5 microns (Id., p. 10).  At 5 microns, the length to achieve the desired aspect ratio equates to 5.5 to 100 microns.  Jeong teaches the fiber forming component being polyurethane (Id., p. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber of Smith, wherein the electrically conductive additive is the silver dendrite conductive filler as taught by Takahashi having an aspect ratio from 1.1 to 20, diameter of 0.8 to 1.1 micron, and length of 1 to 5 microns as taught by Jeong, motivated by the desire of using conventionally known electrically conductive filler and by the desire to improve the probability of conductive material contacting when stretched and thereby suppressing the resistance value in a stretched state as well as to ensure that the conductive filler contacts with each other and avoid damage to the fiber when bent.  While the reference does not specifically teach the claimed range of a length of 5 to 20 micron, a diameter of 0.3 to 5 micron, and an aspect ratio from 5 to 15, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the diameter, length, and aspect ratio, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art as well as to ensure adequate contact of the conductive filler while avoid damage to the fiber when bent.
Regarding claim 17, prior art combination teaches the fiber is taught as being core-sheath and is not taught as being hollow (Smith, all, especially para 0082), reads on the elastic and conductive fiber being a solid conductive fiber.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/               Examiner, Art Unit 1789